316 S.W.3d 356 (2010)
STATE of Missouri, Respondent,
v.
Karl RUPP, Appellant.
No. WD 70269.
Missouri Court of Appeals, Western District.
March 30, 2010.
Application for Transfer Denied August 31, 2010.
Arimeta R. Dupree, Esq., Kansas City, MO, for appellant.
Kevin R. Hall, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.

ORDER
PER CURIAM.
Karl Rupp appeals the circuit court's denial of his application for unconditional release from his commitment to the Department of Mental Health, pursuant to Section 552.040, RSMo 2000. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).